t c memo united_states tax_court betty kendrix petitioner v commissioner of internal revenue respondent docket no filed date r disallowed deductions claimed by p for and on account of cash and noncash contributions to certain churches and charitable organizations r also imposed accuracy-related_penalties under sec_6662 sec_1 held substantial portions of both cash and noncash contributions claimed by p are disallowed for failure to comply with the substantiation requirements of sec_170 i r c and sec_1_170a-13 and income_tax regs held further r’s imposition of the sec_6662 i r c penalty is sustained betty kendrix pro_se jonathan sloat for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in petitioner’s federal_income_tax liabilities of dollar_figure and dollar_figure for her taxable calendar years and the audit years respectively and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively at the trial of this case petitioner conceded respondent’s denial for lack of substantiation of her reported capital_loss of dollar_figure and respondent’s application of the 10-percent additional tax under sec_72 in the sum of dollar_figure on a premature_distribution from her individual_retirement_account on brief respondent concedes a cash contribution by petitioner of dollar_figure the issues for decision are whether petitioner is entitled to certain charitable_contribution deductions for the audit years and whether petitioner is liable for the accuracy-related_penalties determined by respondent under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the audit years and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in los angeles california petitioner’s returns and supporting documentation petitioner filed an internal_revenue_service irs form_1040 u s individual_income_tax_return for the filed return on line of schedule a itemized_deductions to that return she claimed a dollar_figure charitable_contribution_deduction for g ifts by cash or check the cash contributions during respondent’s audit of petitioner’s and filed returns the audit petitioner submitted to the examining agent an irs form 1040x amended u s individual_income_tax_return for the amended_return which stated that the schedule a contribution described in the filed return was incorrectly written as a cash contribution on line of the schedule a attached to the amended_return petitioner claimed a dollar_figure charitable_contribution_deduction for gifts o ther than by cash or check the noncash contributions also attached to that return is an irs form_8283 noncash charitable_contributions which lists three separate contributions to goodwill industries of items described variously as clothing housewares audio equipment var items and misc items and a contribution to l a family housing of appliances furniture tv and misc items two of the contributions to goodwill industries and the contribution to l a family housing are each valued at dollar_figure by appraisal and the other contribution to goodwill industries is valued at dollar_figure based upon thrift shop value in each case the date of contribution is listed as various and the method of acquisition is stated to be by purchase also during the audit petitioner submitted to the examining agent a second irs form_8283 for the amended form which lists the following noncash contributions for three contributions to goodwill los angeles ca or goodwill described as consisting of women clothing fmv est dollar_figure linens houseware books videos misc bicycles dollar_figure and audio electrical items dollar_figure two contributions to l a family housing-l a ca described as consisting of furniture fmv dollar_figure and furniture fmv dollar_figure attached to the amended form_8283 are worksheets prepared by petitioner one for each of the five above-mentioned contributions which list each item included in the contribution by cost and fair_market_value the total dollar value of the items listed on the worksheets dollar_figure matches the total dollar value of the five contributions listed on the amended form_8283 also attached to the amended form_8283 are copies of three receipts furnished by goodwill the goodwill receipts two dated and one dated all signed by the same attendant and a copy of a receipt from l a family housing dated the l a family housing receipt which is unsigned each of the goodwill receipts contains petitioner’s name and address and the form itself under the heading items received lists certain types of items eg clothing shoes purses housewares etc on each receipt someone has filled in the quantity donated if any in each category eg clothing five bags shoes purses five boxes the goodwill receipts do not list values either per item or in total the l a family housing receipt also contains petitioner’s name and address and it has a line marked donation on which someone has filled in the items donated eg furniture beds set tv vcr dinner set there is also a line marked estimated value on which someone has filled in dollar_figure the l a family housing receipt also states no goods or services were rendered to you as a result of this donation in connection with this litigation petitioner furnished a receipt for taxable_year cash contributions to gospel temple baptist church partners program the gospel temple baptist church receipt dated date which lists a total of dollar_figure in contributions for and is signed by both the church pastor and secretary that contribution was not listed on schedule a to the amended_return the gospel temple baptist church receipt breaks down the total contribution into monthly contributions ranging from dollar_figure to dollar_figure it also lists specific payments for church anniversary revival annual choir concert pastor’s appreciation and building fund in amounts ranging from dollar_figure for annual choir concert to dollar_figure for building fund petitioner filed an irs form_1040 for the filed return on line of schedule a she claimed a dollar_figure deduction for cash contributions and on line a dollar_figure deduction for noncash contributions the irs form_8283 attached to that return lists a single noncash contribution to goodwill ind los angeles ca of clothing furniture misc items valued pincite as discussed infra petitioner also furnished a receipt for contributions to the same church dated date we assume that the receipt for contributions was inadvertently misdated and that the writer meant to enter date as the date of execution of the receipt dollar_figure based upon thrift shop value the date of contribution is listed as various and the acquisition is stated to be by purchase during the audit petitioner submitted to the examining agent two irs form 1040x amended returns for only the first of which contains a schedule a and form_8283 and neither of which modifies the description of petitioner’ sec_2001 charitable_contributions as set forth on the schedule a and form_8283 attached to the filed return subsequently petitioner furnished another irs form_8283 for the amended form on which the only change from the two prior forms is the substitution of salvation army los angeles ca for goodwill ind as the charitable donee attached to the amended form_8283 is a worksheet prepared by petitioner similar to the worksheets attached to the amended form_8283 consistent with each of those worksheets it lists each item included in the contribution by alleged cost and fair_market_value the total dollar value of the items listed on the worksheet dollar_figure is less than both the dollar_figure claimed on all three of the forms filed or submitted for and the dollar_figure deduction for noncash contributions claimed on the two schedules a filed or submitted for that year also attached to the worksheet erroneously states that the total dollar value of the listed items is dollar_figure the amended form_8283 is a copy of a receipt furnished by the salvation army dated date and initialed ov which contains petitioner’s name and address a preprinted list of items we need and a handwritten list of the items received consisting entirely of various items of men’s and women’s clothing and accessories the receipt does not list any values in connection with this litigation petitioner furnished receipts for cash contributions of dollar_figure to west angeles church of god in christ the west angeles church receipt and dollar_figure to gospel temple baptist church partners program the gospel temple baptist church receipt the west angeles church receipt dated date consists of a form letter thanking all donors and an attachment detailing petitioner’ sec_2001 contributions which consisted of donations throughout the year ranging from dollar_figure to dollar_figure in amount and certifying that west angeles church provided no goods and services in exchange for these contributions the gospel temple baptist church receipt is identical in form to the receipt only the dollar_figure contribution for revival the dollar_figure contribution for annual choir concert and the april june september and december contributions of dollar_figure dollar_figure dollar_figure and dollar_figure respectively are less than dollar_figure the dollar_figure total cash contribution claimed by petitioner on the basis of the west angeles church receipt and gospel temple baptist church receipt is more than the dollar_figure in cash contributions claimed on the schedules a attached to the filed and amended returns petitioner’s voluntary bankruptcy petition on date petitioner filed a voluntary petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the central district of california the bankruptcy petition the bankruptcy petition lists total assets of dollar_figure and total liabilities of dollar_figure for petitioner the bankruptcy petition also lists petitioner’s monthly charitable_contributions as zero petitioner’s and charitable_contribution deductions on schedule a attached to both her and federal_income_tax returns petitioner claimed dollar_figure in cash contributions petitioner’s employment by the irs petitioner was employed by the irs for more than years she was employed by the irs’s criminal_investigation_division from through and as a revenue_officer from through i burden_of_proof opinion generally petitioner bears the burden_of_proof see rule a sec_7491 may shift the burden to the commissioner in certain circumstances but petitioner does not contend nor has she shown that she satisfies the prerequisites for the application of sec_7491 in fact as discussed infra petitioner has failed to substantiate adequately many of the charitable_contribution deductions at issue therefore she has failed to satisfy the prerequisite of sec_7491 to substantiate any item moreover respondent introduced uncontradicted testimony by the examining agent that petitioner refused his request for bank statements and did not feel she had to answer any question as a result she has also violated the prerequisite of sec_7491 to cooperate with reasonable requests for information and documents petitioner bears the burden_of_proof under sec_7491 respondent retains the burden of production but not the overall burden_of_proof with respect to petitioner’s liability for the accuracy-related_penalties determined by respondent under sec_6662 see 116_tc_438 ii code and regulations a code in pertinent part sec_170 provides that a taxpayer may deduct any charitable_contribution payment of which is made within the taxable_year and a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary pursuant to sec_170 a charitable_contribution is a contribution or gift to or for_the_use_of an organization described in that subsection in pertinent part sec_170 disallows a deduction under sec_170 for any contribution of dollar_figure or more unless substantiated by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b under sec_170 the acknowledgment must state the amount of cash and describe but not value any property other than cash contributed state whether the donee organization provided any goods and services in consideration in whole or in part for the contribution and provide a description and good_faith estimate of the value of any goods and services provided by the donee organization or if such goods or services consist solely of intangible religious benefits a statement to that effect the term intangible_religious_benefit is defined to mean any intangible_religious_benefit which is provided by an organization organized exclusively for religious purposes and which generally is not sold in a commercial transaction outside the donative context sec_170 b regulations pursuant to sec_1_170a-13 income_tax regs cash contributions must be substantiated by either a canceled check a receipt from the donee showing the donee’s name and the date and amount of the contribution or other reliable written records showing the donee’s name and the date and amount of the contribution sec_1_170a-13 income_tax regs provides rules governing the reliability of records pursuant to sec_1_170a-13 income_tax regs noncash contributions must be substantiated at a minimum by a receipt from the donee organization showing the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances where it is impractical to obtain a receipt taxpayers must maintain reliable written records of their noncash contributions see id sec_1_170a-13 income_tax regs provides rules governing the reliability and content of such records and paragraph b provides information retention and reporting requirements for claimed noncash contributions in excess of dollar_figure which incorporate the rules of paragraph b ii regarding the content of records pursuant to sec_1_170a-13 income_tax regs s eparate contributions of less than dollar_figure are not subject_to sec_170 regardless of whether the sum of the contributions made by the taxpayer to a donee organization during a taxable_year equals dollar_figure or more iii discussion a cash contribution sec_1 on brief petitioner claims a deduction for documented cash contributions of dollar_figure in support of that claim petitioner relies on the gospel temple baptist church receipt and a letter dated date from west angeles church of god in christ attached to her opening brief the west angeles church of god letter stating that petitioner contributed dollar_figure to that church in because the west angeles church of god letter was neither shared with respondent before trial introduced in evidence at trial or brought to the court’s attention before the record was closed it is not admissible evidence attachments to briefs are not evidence and may not be considered rule b 65_tc_959 ndollar_figure perkins v with respect to the gospel temple baptist church receipt petitioner concedes on brief that the amounts totaling dollar_figure attributed to church anniversary pastor’s appreciation and building fund which constitute the proceeds of fundraisers or benefits organized by petitioner that she donated to the church do not constitute deductible contributions that leaves total listed contributions of dollar_figure dollar_figure less dollar_figure that amount plus the alleged dollar_figure contribution to west angeles church of god in christ totals dollar_figure which exceeds the dollar_figure that petitioner claims is supported by the documentary_evidence of cash contributions commissioner 40_tc_330 even though petitioner is a pro_se taxpayer application of that rule in this case is appropriate the court during the trial specifically advised petitioner you can’t add any facts in the brief and any facts that you want me to consider you have to tell me right now on the record cf clifton-bligh v commissioner tcmemo_2003_44 moreover by failing to state whether west angeles church of god in christ provided any goods or services in consideration in whole or in part for what on its face appears to be a contribution in excess of dollar_figure the letter fails to satisfy the substantiation requirements of sec_170 see sec_170 we are satisfied that the gospel temple baptist church receipt constitutes a receipt for the contributions listed therein see sec_1_170a-13 income_tax regs it fails to state however whether the church provided any goods or services in consideration in whole or in part for those contributions because the contribution for revival and each of the monthly contributions are stated to be contributions of dollar_figure or more all of those contributions fail to meet the requirements of sec_170 therefore they are the west angeles church of god letter contains no breakdown by amount of the dollar_figure in total contributions for therefore it does not support a finding that all or any portion of that contribution was in increments of less than dollar_figure nondeductible see castleton v commissioner tcmemo_2005_58 deduction for contribution of property to allegedly tax-exempt religious_organization alternatively denied for failure of the organization to issue a receipt satisfying the requirements of sec_170 see also roark v commissioner tcmemo_2004_271 only the dollar_figure contribution for annual choir concert is not subject_to sec_170 respondent does not otherwise challenge the or gospel temple baptist church receipts as evidencing petitioner’s payment of the amounts listed therein or the status of that church as an organization described in sec_170 therefore we hold that for petitioner is entitled to deduct dollar_figure on account of cash contributed to gospel temple baptist church for annual choir concert on brief petitioner claims to have provided documentation sufficient to support a deduction for cash contributions of dollar_figure consisting of dollar_figure in donations to west angeles church of god in christ and dollar_figure in donations to gospel temple baptist church respondent concedes that the west angeles church receipt satisfies the requirements of sec_170 accordingly respondent concedes petitioner’s entitlement to a dollar_figure deduction for cash contributions to that church the gospel temple baptist church receipt like the receipt fails to state whether the church provided any goods or services in consideration in whole or in part for the contributions listed therein therefore all of the listed contributions of dollar_figure or more are nondeductible pursuant to sec_170 only the dollar_figure revival contribution the dollar_figure annual choir concert contribution and the respective april june september and december contributions of dollar_figure dollar_figure dollar_figure and dollar_figure a total of dollar_figure are not subject_to sec_170 and are therefore deductible b noncash contributions on brief petitioner claims to have documented noncash contribution deductions of dollar_figure for and dollar_figure for although the total dollar value of the items listed on the worksheets attached to the amended form_8283 is dollar_figure not dollar_figure she claims that her documented contributions be allowed for and in support of her valuations of the donated items which consist of used clothing and accessories housewares linens books furniture audio video equipment and home appliances petitioner attached to her opening brief a printed sheet of consistent with her position for petitioner concedes on brief that the amounts attributed to church anniversary pastor’s appreciation and building fund totaling dollar_figure are nondeductible unspecified origin which purports to list suggested price ranges developed with the help of salvation army and goodwill for those types of items petitioner argues that her valuations are within the suggested ranges as stated supra attachments to briefs are not evidence and may not be considered respondent argues that petitioner is not entitled to any deduction for her alleged noncash contributions because her contribution claims lack credibility and because they do not satisfy the substantiation requirements of the code and regulations petitioner testified that all of the donated items either were purchased from the son of a deceased girlfriend who needed the money dollar_figure to buy drugs or were purchased or picked up off the street and refurbished by her petitioner also cites distributions from her thrift_plan as a source of funds used to purchase the donated items although she also testified that she needed and used those funds for living_expenses respondent finds petitioner’s testimony to be implausible and uncorroborated and he concludes on the basis of the evidence that petitioner lacked the property that she claims to have contributed respondent lists several reasons for his skepticism he notes the discrepancy between petitioner’s return in which she reported cash charitable_contributions of dollar_figure and her representations in her bankruptcy petition under penalty of perjury that as of date she owned dollar_figure in total assets and that her current monthly expenses did not include any charitable_contributions respondent also points to a deposition taken of petitioner on date in connection with the bankruptcy proceeding in which she states that one of her creditors had seized all of her property in addition respondent argues that p etitioner’s numerous inconsistent reporting positions further undermine her credibility petitioner has failed to corroborate her testimony regarding the manner in which she acquired the allegedly donated items nor has she offered any proof in support of her claims regarding the costs together with dates of acquisition of those items as reflected in her worksheets which if supported might give some indication of the values of those items nonetheless the receipts from goodwill industries l a family housing and the salvation army are evidence that those organizations did in fact receive some amount of used clothing appliances furniture etc from petitioner respondent does not challenge the authenticity of those receipts nor does he question the status of those organizations as organizations described in sec_170 and we find that petitioner delivered the items listed in those receipts to those organizations although the preprinted receipts may be authentic the receipts furnished by goodwill industries and the salvation army fail to state whether those organizations provided any goods or services in consideration in whole or in part for the items listed therein because petitioner claims that the total value of the items listed on each of those receipts is at least indeed exceeds dollar_figure those contributions for and are nondeductible pursuant to sec_170 that leaves for our consideration only the l a family housing receipt for which does state that no goods or services were rendered to you as a result of this donation and is therefore compliant internal_revenue_service publication charitable_contributions rev date explains how a taxpayer claims a deduction for a charitable_contribution the publication makes clear that the various record-keeping requirements for noncash contributions depend on the amount of the deduction claimed for the noncash contribution not on the actual value of the property contributed id pincite that rule focusing on the amount of the claimed deduction rather than the value of the property contributed is supported by the legislative_history of sec of the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 107_stat_445 which added para to sec_170 see h rept pincite 1993_3_cb_167 describing house bill provisions requiring substantiation for charitable_contributions and stating that the responsibility is on taxpayer claiming an itemized_deduction of dollar_figure or more reduced to dollar_figure in senate amendment to request substantiation from the charity of the contribution id pincite 1993_3_cb_443 describing the senate amendment to the same effect id pincite 1993_3_cb_445 describing the conference agreement as following the senate amendment thus sec_170 applies to petitioner’s noncash contributions by virtue of her claim that each of those contributions was at least dollar_figure it is of no consequence that the actual value of the items of the property on each receipt may have been less than dollar_figure with sec_170 however that receipt for a claimed deduction of dollar_figure does not contain a description of the donated property in detail reasonably sufficient under the circumstances as required by sec_1_170a-13 income_tax regs see also castleton v commissioner tcmemo_2005_58 although it sets forth a list of items eg furniture beds tv vcr dinner set stove old recorder and a total estimated value of dollar_figure the l a family housing receipt contains almost no information regarding the quality age or condition of the donated items that would enable us to ascertain their value at the time of the donation therefore there is no evidence that the dollar_figure estimated value is accurate or that it was furnished by the donee rather than by petitioner we also find that petitioner’s worksheets listing the items allegedly donated to l a family housing counsel fail to comply with the requirement of sec_1_170a-13 income_tax regs regarding the content of a taxpayer’s written records that such records state the method utilized in determining the fair_market_value of the donated property the only semblance of a valuation methodology is petitioner’s practice of valuing each item at less than the alleged cost of that item but petitioner’s valuation of the items allegedly donated to l a family housing as set forth in her worksheets attached to the amended form_8283 dollar_figure is close enough to dollar_figure to suggest that that figure was furnished by petitioner rather than l a family housing petitioner has furnished no evidence such as canceled checks or bank withdrawals contemporaneous with the property acquisition dates that would support her cost figures moreover because petitioner’s worksheets were attached to an amended form_8283 that was furnished to respondent on date in connection with the audit we infer that they were not prepared contemporaneously with the contributions in a fact which casts doubt upon the reliability of those worksheets see sec_1_170a-13 income_tax regs under these circumstances we find that petitioner’s worksheets are inadequate to substantiate her claimed deduction for noncash contributions to l a family housing in nonetheless as noted supra we are satisfied that petitioner did donate property to l a family housing which raises the issue as to whether we may use our discretion under the cohan_rule to find some amount of allowable deduction for the property donated to l a family housing see 39_f2d_540 2d cir under which we may estimate the amount of a deductible expense bearing heavily against the taxpayer whose inexactitude is of his or her own even if we were to admit into evidence the printed list of suggested price ranges developed with the help of salvation army and goodwill attached to petitioner’s opening brief see discussion supra the correlation between the items on that list and the items on petitioner’s worksheets is unclear moreover as a list of suggested price ranges that list is not evidence of the actual value of any particular item making the issue is whether cohan is applicable in the face of the statutory admonition of sec_170 that a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary here petitioner has not complied with the verification requirements of sec_1_170a-13 income_tax regs nor has there been even substantial compliance with those regulations see 100_tc_32 in which we held that the reporting requirements of the regulations under sec_170 are directory and not mandatory and that substantial as opposed to literal compliance with those regulations is sufficient to sustain a claimed charitable_contribution_deduction on a number of occasions this court has utilized the cohan_rule to permit deductions for a portion of claimed charitable_contributions that have not been adequately substantiated see eg fontanilla v commissioner tcmemo_1999_156 drake v commissioner tcmemo_1997_487 cavalaris v commissioner tcmemo_1996_308 bernardeau v commissioner tcmemo_1981_ olken v commissioner tcmemo_1981_176 in none of those cases did we squarely address the potential conflict between sec_170 and our application of cohan to unverified or inadequately substantiated charitable_contributions nor is it necessary to do so in this case because the deduction we would be inclined to allow by applying the cohan_rule dollar_figure would result in total itemized_deductions for that are less than the standard_deduction applicable to a head_of_household that respondent has allowed to petitioner in computing her deficiency for that year therefore because of our disallowances with respect to petitioner’s claimed deductions for cash and other noncash contributions for the issue of whether we may allow her a deduction under the cohan_rule for noncash contributions to l a family housing is moot c sec_6662 penalty sec_6662 imposes a penalty equal to percent of the underpayment in tax attributable to among other things negligence or disregard of rules or regulations without distinction negligence see sec_6662 the penalty for negligence will not apply to an underpayment_of_tax to the extent the taxpayer can show both reasonable_cause and that the taxpayer acted in good_faith see sec_6664 negligence includes any failure by the taxpayer to substantiate items properly sec_1_6662-3 income_tax regs all of the charitable_contributions deductions that we have disallowed herein are attributable to a lack of adequate substantiation including the deductions disallowed because the acknowledgments obtained by petitioner from donees were in violation of sec_170 petitioner’s failure to obtain acknowledgments stating that the donee did not provide goods or services in consideration in whole or in part for all but one of her cash and noncash contributions in excess of dollar_figure constituted a failure to comply with what is specifically described by the internal_revenue_code as a s ubstantiation requirement see sec_170 petitioner a long-time irs employee and self-professed frequent contributor to charitable organizations should have been aware that all but one of the donee acknowledgments failed to satisfy the special substantiation requirement of sec_170 and she should have asked the issuing donee organizations to satisfy that requirement before deducting her contribution to those organizations in excess of dollar_figure not only is the requirement to obtain a proper acknowledgment set forth in the code and in the regulations see sec_1_170a-13 it is also contained in both the instructions for preparing schedule a see eg instructions for schedule a itemized_deductions p a-4 and irs publication charitable_contributions rev date by demonstrating petitioner’s failure to substantiate the charitable_contributions disallowed herein respondent has met his burden of production under sec_7491 with respect to his determination of penalties under sec_6662 because petitioner has failed to meet her burden of proving that she acted with reasonable_cause and good_faith we sustain respondent’s determination that petitioner is liable for the accuracy-related_penalty on her underpayments for the audit years associated with the charitable_contribution deductions disallowed herein see higbee v commissioner t c pincite we also sustain respondent’s imposition of that penalty on petitioner’s underpayment associated with the conceded adjustments for respondent’s denial of petitioner’s reported capital_loss of dollar_figure for lack of substantiation and respondent’s application of the 10-percent additional tax in the sum of dollar_figure on a premature_distribution from petitioner’s individual_retirement_account iv conclusion as noted supra note we sustain the full amount of respondent’s tax_deficiency and penalty determinations decision will be entered for respondent our disallowance of petitioner’s deductions for charitable_contributions although less than respondent’s still has the effect of requiring the identical recomputation of petitioner’s tax_liability for both and whereby respondent applied the standard_deduction applicable to a head_of_household consequently we sustain the full amount of respondent’s tax_deficiency and penalty determinations for the audit years
